Citation Nr: 1112573	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-28 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease of the lumbar spine (DDD).

2.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease of the cervical spine (DDD).

3.  Entitlement to service connection for dental disorder, claimed as reconstruction of the front teeth.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1976 to June 1985.  However, as will be discussed below, his period of service from April 1976 to April 9, 1982, is considered honorable active duty service, and his service from April 10, 1982, to June 6, 1985, is considered dishonorable for VA compensation purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran indicated in his August 2008 substantive appeal, VA Form 9, that he only wished to continue his appeal for his spinal stenosis, congenital back condition and DDD.  However, in his argument below that section of the substantive appeal, he states that he should be service-connected for his dental disorder and that VA did not review his dental records.  The RO certified only the Veteran's lumbar spine claim to the Board.

While the Board is cognizant that the RO interpreted the Veteran's statements to indicate that he was withdrawing his cervical spine and dental claims, the Board does not construe his statements in his substantive appeal to reflect that intent.  Indeed, the spinal stenosis and DDD references could be construed as referring to either the cervical or lumbar spine.  Moreover, while the Veteran did not list the dental claim in the issues he wished to continue on appeal, he nevertheless continued to state reasons of disagreement with the denial of that issue.  The Board construes such statements as intent on the Veteran's behalf to continue with his to appeal of all the issues listed listed in the July 2008 statement of the case.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

Accordingly, the Board finds that it has jurisdiction over the above listed issues on the title page, regardless of the certification of the issues on appeal noted by the RO in the VA Form 8.  See 38 C.F.R. §§ 20.200, 20.202 (2010).

Also, the Veteran indicated in his August 2008 substantive appeal that he wished to have a hearing before a Veterans Law Judge from the Board.  However, he withdrew that request in August 2008 correspondence.  

The service connection for lumbar and cervical spine issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service and post-service treatment records do not demonstrate any treatment for, complaint of, or diagnosis of any dental disorder, including any reconstructed front teeth.

2.  The alleged incident of trauma that caused his claimed dental disorder occurred during a period of dishonorable service for VA compensation purposes.



CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim decided herein and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a dental condition.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to a dental condition.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and honorable active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to honorable active service such as to require an examination, even under the low threshold of McLendon.

Therefore, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of private treatment and examination.  Moreover, the Veteran's, wife's and sister's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

As an initial matter, the Board notes that the Veteran was discharged under conditions other than honorable for his period of service with the United States Army.  VA decided in an unappealed April 2008 administrative decision that compensation benefits for the period from April 10, 1982, to June 6, 1985, are precluded by the Veteran's discharge status.  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994); 38 C.F.R. § 3.12 (2010).  

The Veteran has not challenged the April 2008 administrative decision, nor has he submitted any evidence of insanity to serve as a defense to his actions in service leading to such dishonorable discharge.  See 38 C.F.R. § 3.12.  He also has failed to produce a Board of Corrections decision demonstrating a change in discharge status.  Thus, the Board finds that the April 2008 administrative decision is final, and the conclusion reached therein is binding on the Board in the instant matter.  Accordingly, the Veteran's period of service from April 10, 1982, to June 6, 1985, cannot serve as a basis for any compensation benefits in this case.  

In light of the foregoing, the Board will focus only on injuries and incidents that occurred during the Veteran's honorable period of service, from April 1976 to April 9, 1982, as grounds for entitlement to service connection for his claimed disabilities.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In this case, the Veteran has contended that his service treatment records demonstrate that he had reconstructed front teeth as a result of trauma to his face.  Specifically, he stated in a June 2008 correspondence that this trauma occurred when he was standing on a moving tank and hit a tree branch.  He indicated that hitting the tree branch caused his head, neck and lumbar spine to snap back, breaking his teeth and causing temporary loss of vision and cuts to his face.  He stated that he was treated by a nearby field medic and that his dental records should demonstrate such treatment.  The Veteran further asserted in his notice of disagreement and his substantive appeal that his dental records should demonstrate a dental condition during military service.

The Board notes that the Veteran's service treatment records, including his dental treatment records, do not demonstrate any dental trauma throughout his active duty service, including both his honorable and dishonorable periods of service.  Nor do any treatment records corroborate that the Veteran was treated for any loss of vision, facial wounds or any other injury, such as missing teeth, as a result of being hit off his tank by a tree branch.

Moreover, the Veteran's private treatment records do not demonstrate any current dental condition, including loss of bone as a result of trauma in military service.  

Thus, the Board must deny the Veteran's dental claim because there is no current dental disorder demonstrated by the evidence.  Indeed, in the absence of proof of a present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, even if current disability were shown, there is no evidence establishing in-service trauma on which any such dental disorder could be predicated.  See 38 C.F.R. § 3.303.  Thus, the preponderance of the evidence weighs against the claim and the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, even if a current disorder and in-service trauma could be conceded in this case, the claim must be denied.  Specifically, per the Veteran's report, the trauma to his teeth occurred when he was knocked off his tank by a tree branch when he was a tank commander.  He submitted several service personnel records which demonstrate that he was a tank commander from April 1983 until he was discharged from service in June 1985.  This period of service during which the Veteran was a tank commander is entirely within the period of service that has been deemed dishonorable.  Again, the final April 2008 administrative decision regarding the Veteran's character of discharge is binding on the Board.  Therefore, the benefit sought on appeal is precluded by law under the circumstances of this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Service connection for a dental disorder is denied.


REMAND

The Veteran's private treatment records demonstrate that he currently suffers from DDD and stenosis of the lumbar and cervical spine.  The evidence of record further demonstrates that the Veteran's spinal stenosis is congenital in nature.  Additionally, a private November 2007 examination indicates that the Veteran's DDD of the lumbar spine is a superimposed injury on the Veteran's spinal stenosis.

The Veteran's statements on appeal indicate that he slipped and fell off his tank while loading ammunition during service in Germany.  He also indicated that he hurt his neck and back during a basic training self-defense class.  The Board notes that the service treatment records reflect treatment in March 1977 for a cervical muscle strain after being grabbed from behind.  Such report is consistent with the claim of an injury during a self-defense class.

Also, the Veteran's service personnel records indicate that he served in Germany from 1981 to 1983; the Board notes that part of that German service is during his honorable period of service and part falls during his dishonorable period of service.  The Board notes that several treatment records from September 1982 to December 1982 indicate lumbar spinal strains, but such treatment falls during the Veteran's dishonorable service.  Moreover, he was noted as having a left hand injury in December 1983 after falling from his tank.  No cervical or lumbar spine injury was noted at that time, nor was ice noted to be the cause of the Veteran's fall at that time, though the Board notes that the treatment occurred in the winter.

Accordingly, the Board finds the evidence to be in equipoise as to whether the Veteran slipped and fell loading ammunition into his tank during an honorable period of service.  Moreover, an injury during self-defense class also occurred during honorable service.

While the Veteran has also claimed that his spinal conditions are due to being hit by a tree branch, as discussed above, the Board finds that such trauma occurred during the Veteran's period of dishonorable service and therefore cannot be the basis of any grant of compensation benefits.

As above, two traumatic events have been deemed as occurring during honorable service.  However the file contains no opinion addressing whether the Veteran's current DDD of his lumbar and cervical spine, or other current spinal disability, represents superimposed injury upon a congenital condition attributable to the honorable period of active service.  Therefore, a VA examination is necessary in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination in order to determine whether any current lumbar and cervical spine disorders are the result of his honorable military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review and examination of the Veteran, the VA examiner should provide a diagnosis for any spinal disorders found, including congenital spinal stenosis and degenerative disc disease of the lumbar and cervical spine.  For any non-congenital disorders, the examiner should state whether they more likely, less likely or at least as likely as not (50 percent or greater probability) are related to the Veteran's period of honorable service (all service prior to April 10, 1982).  

As to any identified congenital disorders, the VA examiner should provide an opinion as to whether they more likely, less likely or at least as likely as not represent superimposed injuries to the Veteran's congenital spinal stenosis of the lumbar and cervical spine.  In so discussing, the VA examiner is asked to specifically comment on the November 2007 examination as well as any other medical evidence of the record.

The VA examiner is then asked to opine whether any superimposed injury more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or are otherwise related to his honorable military service, including his self-defense class injury in March 1977 and slipping and falling from a tank in Germany.

The VA examiner is specifically instructed to disregard any lumbar or cervical spine complaints or diagnoses following April 9, 1982, and must specifically disregard the incident in which the Veteran was struck in the face by a tree branch while riding atop a moving tank.  Should the VA examiner find that such diagnosed lumbar or cervical spine injuries or incidents, including the tree branch incident, are more likely the cause of the Veteran's superimposed DDD, the examiner is instructed to find that there is not a relationship to honorable military service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar and cervical spine disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


